         Case 1:19-cr-00911-WHP Document 58 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                   –v–
                                                                   19-cr-911 (WHP)
  Mario Espinal,
                                                                        ORDER
                         Defendant.



WILLIAM H PAULEY III, Senior District Judge:

       A conference is scheduled in the above-captioned matter for February 19, 2021 at 10:30

a.m.   The dial in for the conference is (888) 363-4749, and the access code is 3070580.


 Dated: February 17, 2021
        New York, New York
